Citation Nr: 1549278	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from May 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence along with a waiver of RO consideration.  Following the hearing, the record was held open for 30 days.   


FINDING OF FACT

The Veteran's bilateral hearing loss is as likely as not related to his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

In view of the favorable disposition below, the Board finds that all notification and development actions necessary to render a fair decision on the claim, including affording the Veteran a sufficient Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and 38 C.F.R. § 3.103(c)(2)  (2013), have been accomplished.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran's currently diagnosed bilateral sensorineural hearing loss is considered a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  The Form DD 214 reflects that the Veteran was a personnel specialist.  The DD 214 reflects that the Veteran received the missileman qualification badge and M-14 rifle expert badge.  His exposure to weapons noise during service is acknowledged, based upon his weapons qualifications. 

The Veteran asserts that his current hearing loss is related to noise exposure in service.  At the Board hearing, the Veteran testified that he was exposed to noise during rifle training and during an infiltration course.  He indicated that he experienced pain in his ears and severe ringing after rifle training.  

Service treatment records do not reflect complaints or findings of hearing loss.  The Veteran testified that he experienced pain in his ears during rifle training.

The Veteran had a VA examination in May 2010.  The Veteran reported "long standing" hearing loss.  He reported in-service noise exposures, which included  weapons noise, missile engines and helicopter and generator noise.  The Veteran reported that no hearing protection was provided.  Post-service, he was a shipping and receiving clerk, plumber and electrician.  He also reported hunting, using chainsaws and heavy equipment after service, all using hearing protection.

The VA examiner diagnosed severe high frequency hearing loss bilaterally.  The examiner noted that complete audiometric testing in 1963 showed that all thresholds through 4000 Hertz were within the normal range bilaterally.  The examiner opined that it is not likely that the Veteran's hearing loss is the result of noise exposure in the military.  The examiner opined that it is at least as likely as not that tinnitus is related to service.  

In a July 2010 statement, the Veteran indicated that his hearing was tested in 1974, and he was told that he had hearing loss.  

The record includes a lay statement from the Veteran's friend, J.B., dated in June 2011.  J.B. stated that he noticed that the Veteran seemed to have hearing loss since discharge from service.  

In September 2015, the Veteran submitted an opinion from a private audiologist.  The audiologist indicated that the Veteran has severe sensorineural hearing loss in both ears.  The audiologist diagnosed sensorineural hearing loss.  The audiologist noted that the Veteran reported exposure to hand grenades, helicopters and generator noise.  He reported that no hearing protection was worn in service.  A review of the Veteran's separation hearing examination showed normal thresholds for both ears.  The audiologist noted the Veteran's extensive history of noise exposure following discharge from the military, although the Veteran reported wearing noise protection during those times.  The audiologist opined that, due to the intensity of sound from the noise exposure and the amount of time that the Veteran was exposed to noise levels produced by generators, firearms and helicopters, it is conceivable that damage occurred to the hair cells in the cochlea, resulting in hearing loss.  The audiologist noted that hearing loss due to noise exposure can occur slowly over time.  The audiologist noted that, if the number of hair cells is small, there may be no perceptual change in hearing following early exposures.  However, it was noted that the effects of these small changes are cumulative and a key factor in the insidious nature of noise exposure.  Therefore, it may take years before the soldier perceives any changes in hearing or hearing loss is recorded on examination.  The audiologist opined that it is at least as likely as not that the current medical condition is related to an event in service.  

The opinion of the private audiologist is consistent with the evidence of record and based upon factually accurate information.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04.  The opinion provided a detailed rationale which addressed the pertinent nexus question.  The opinion explained that it was certainly conceivable that the Veteran had damage to the hair cells in the cochlea from acoustic trauma during service and developed hearing loss as a result, even though no findings of hearing loss were reported upon separation from service.  Accordingly, based upon the favorable medical evidence and resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.







				                                        (Continued on next page)

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


